DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The reasons for allowance of new independent claim 17 were given previously and remain applicable.  
	Regarding amended independent claim 2, the claim recites a system comprising, among other features, “a first set of pneumatic cylinders configured to compress the stack of battery cells by exerting pressure on an external layer of the stack of battery cells while the stack of battery cells is in the stacking fixture, wherein the first set of pneumatic cylinders are configured to be retracted one by one after the compressed stack of battery cells is removed from the stacking fixture and while the compressed stack of battery cells inserted into a bin.”  JP ‘748 teaches a holding frame (6) that has been interpreted as a stacking fixture.  However, the apparatus of JP ‘748 is not capable of meeting the claim limitation of the cylinders being configured to be retracted after the stack is removed from the stacking fixture, because the cylinders are in effect part of the stacking fixture.  As noted previously, the Miyagi and O’Phelan references teach a transport case/stacking fixture, but it would not be obvious to combine these disclosures with JP ‘748 as there is no apparent reason to make a combination. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.




/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
December 23, 2021